Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that the claims as presented are directed to a product and method of forming the product.  As currently presented, the method is the assembly of the product and its examination in conjunction with the product does not represent a serious burden at this time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searches between the claimed inventions, the examiner reserves the right to restrict at that time.  When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process, In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, Applicant provides “each side wall” but Applicant fails to make clear if the above feature is the same feature as previously provided by using proper the/said language.  Claims 4-9 is/are rejected as being dependent on the above rejected claim(s).
Claim 1 recites the limitation "the adjacent end wall”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4-9 is/are rejected as being dependent on the above rejected claim(s).
Claim 1 recites the limitation "the diagonal crease”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4-9 is/are rejected as being dependent on the above rejected claim(s).
Claim 1 recites the limitation "the intersection”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4-9 is/are rejected as being dependent on the above rejected claim(s).
Claim 1 recites the limitation "the side wall”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4-9 is/are rejected as being dependent on the above rejected claim(s).
Claim 1 recites the limitation "the end wall”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4-9 is/are rejected as being dependent on the above rejected claim(s).
Claim 1 recites the limitation "the portion”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4-9 is/are rejected as being dependent on the above rejected claim(s).
Claim 1 recites the limitation "the diagnol”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4-9 is/are rejected as being dependent on the above rejected claim(s).
Claim 1 recites the limitation "the side wall”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4-9 is/are rejected as being dependent on the above rejected claim(s).

Claim 1 recites the limitation "the upper edge”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4-9 is/are rejected as being dependent on the above rejected claim(s).
Claim 1 recites the limitation "the ledge panels”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4-9 is/are rejected as being dependent on the above rejected claim(s).
Claim 1 recites the limitation "the open upper face”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4-9 is/are rejected as being dependent on the above rejected claim(s).
Claim 1 recites the limitation "the assembled box”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4-9 is/are rejected as being dependent on the above rejected claim(s).

The Office notes that Applicant’s word choice in claims 1, 4-8 fail to make clear Applicant’s intent in the claims.  For example, Applicant fails to make clear the state of the device in claim 1 due to Applicant’s word choice that refers to a method.  Claims 4-8 is/are rejected as being dependent on the above rejected claim(s).  It appears that Applicant should rewrite all of Applicant’s claims in a manner that makes clear the final state of the device.

In addition to the above, all of the claims 1, 4-9 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

In view of the massive rejection under 35 USC 112, 2nd paragraph, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dainippon (JPH0656145).
The Office notes the significant 112 rejection above.  Nevertheless, Dainippon discloses:
1, 9: A stackable box (Figs 1-5) having side walls and end walls upstanding from a base (20s, 30s, 32s, 21s, 22s, 10), the box being formed from a single sheet of material cut and creased to provide (capable of performing the above intended use, such as shown in figs 1-5), between each end of each side wall and the adjacent end wall a diagonally creased panel (41s), the diagonal crease extending from the intersection between the base, the side wall and the end wall (fig 2), the side walls being folded over on to the base and the portion of each diagonally creased panel between the diagonal and the side wall being secured to the end wall, whereby, when the side walls are pulled upwardly and outwardly from the base (as in fig 1), the end walls are lifted, and wherein each side wall has along the upper edge 

4: A stackable box according to claim 1, wherein the flaps on the end walls are each provided with an additional outer flap which can be folded under and into engagement with the ledge panels (32 with 33 as in fig 4).

5: The stackable box according to claim 1, wherein the flaps on the end wall are secured by welding or adhesive (the prior art already teaches attachment via the above such as with element 22; It would have been obvious to one of ordinary skill in the art at the time of the invention to provide additional adhesive to connect the above elements in order to enhance the stacking function by strengthening the device and preventing unintentional movement).  With respect to the materials in claims 6-9, it is well known in the art to provide plastic materials in order to provide strong durable material to protect to the contents as well as support stacking. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416). Additionally, Official Notice is taken, that it is old and conventional to secure the above elements with welding or adhesive as well as provide the .

Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dainippon (JPH0656145) as applied to claim 1above, and further in view of Tri-Pack (WO2017089742)
Dainippon discloses claim 5: The stackable box according to claim 1, wherein the flaps on the end wall are secured by welding or adhesive (the prior art already teaches attachment via the above such as with element 22; It would have been obvious to one of ordinary skill in the art at the time of the invention to provide additional adhesive to connect the above elements in order to enhance the stacking function by strengthening the device and preventing unintentional movement).  With respect to the materials in claims 6-9, it is well known in the art to provide plastic materials in order to provide strong durable material to protect to the contents as well as support stacking. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416). If there is any question to the above, Tri-Pack discloses similar art with respect to stacking containers (figs 1-6) including welding or adhesive and the materials of claims 6-9 (abstract paragraphs 15, 20).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dainippon in view of Tri-Pack (by providing the above adhesive and materials) in order to provide a more rigid structure of which would enhance and protecting for stacking.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735